Citation Nr: 1713651	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-10 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for severe degenerative joint disease of both feet.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the Veteran's service-connected severe degenerative joint disease of both feet.

3.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to the Veteran's service-connected severe degenerative joint disease of both feet.

4.  Entitlement to service connection for a neck disorder, to include as secondary to the Veteran's service-connected severe degenerative joint disease of both feet.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1947 to February 1948.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the St. Petersburg, Florida, Regional Office (RO) and a September 2015 decision of the Evidence Intake Center in Newnan, Georgia. In June 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. 

In December 2015, the Board denied an increased rating for the Veteran's bilateral foot disability. The Veteran subsequently appealed that issue to the United States Court of Appeals for Veterans' Claims (Court). In July 2016, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the December 2015 Board decision; and remanded the Veteran's appeal to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand of the issue of an increased rating for the Veteran's bilateral foot disability is necessary so the RO can consider whether the Veteran is entitled to a separate rating for each foot and whether referral for extraschedular consideration is appropriate. The Board has no discretion and must remand the instant appeal for compliance with the Court's July 2016 Order granting the Parties' JMR. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425   (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the JMR); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Remand of the issues of service connection for a bilateral knee disorder, a bilateral shoulder disorder, and a neck disorder are necessary as the medical opinions obtained in September 2015 are inadequate. In rendering the opinions, the examiner failed to discuss the Veteran's contentions as to why these disorders were caused by his service-connected bilateral foot disorder and failed to address whether the Veteran's bilateral foot disorder aggravated his knee, shoulder, and neck disorders. 

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Conduct any appropriate medical development to determine whether the Veteran is entitled to an increased initial rating for his service-connected bilateral foot disability, to include separate ratings for each foot, and, if appropriate, refer the Veteran's claim for extraschedular consideration.

2.  Return the file to the VA examiner who conducted the September 2015 VA examinations. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for VA neck, shoulder, and knee examinations to obtain an opinion as to the nature and etiology of his disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each of the following was caused by the Veteran's service-connected bilateral foot disorder:
	--left knee disorder
	--right knee disorder	
	--left shoulder disorder
	--right shoulder disorder
	--neck disorder

b.  whether each of the following was aggravated (ie. permanently worsened) by the Veteran's service-connected bilateral foot disorder:
	--left knee disorder
	--right knee disorder	
	--left shoulder disorder
	--right shoulder disorder
	--neck disorder


The examiner's attention is drawn to the following:

*May 1973 to May 1992 private treatment records indicating treatment for knees, shoulders, and neck. VBMS Entry 1/20/1993, p. 7-35.

*July 1984 cervical spine myelogram. VBMS Entry 4/16/1993 (first), p. 34.

*July 1984 physical therapy treatment records. VBMS Entry 4/16/1993 (first), p. 44-52.

*July 1984 treatment records indicating shoulder and neck injuries resulting from a fall. VBMS Entry 4/16/1993 (first), p. 35-43. 

*September 1985 X-ray study report of the right knee. VBMS Entry 4/16/1993 (first), p. 25.

*September 1988 private treatment record indicating treatment for knee complaints. VBMS Entry 4/16/1993 (first), p. 127.

*September 1988 private treatment record stating treatment for a right knee disorder. VBMS Entry 1/20/1993, p. 4.

*September 1988 right knee operative report. VBMS Entry 4/16/1993 (second), p. 1.

*October 1990 Social Security Administration (SSA) physical examination stating diagnoses of degenerative joint disease of both knees and of the right shoulder. VBMS Entry 4/16/1993 (first), p. 14-18.

*December 1990 right shoulder and bilateral knees radiology report. VBMS Entry 4/16/1993 (first), p. 12.

*March 1992 private treatment record stating treatment for knee complaints. VBMS Entry 4/16/1993 (second), p. 16.

*April 2005 VA treatment record stating that the Veteran had knee joint surgeries in 1999 and 2000. VBMS Entry 12/10/2005, p. 18.

*May 2005 VA treatment record stating that the Veteran had a prior medical history of cervical spondylosis status-post epidural steroid injection and bilateral knee replacement. VBMS Entry 12/10/2005, p. 10.

*July 2010 written statements from the Veteran. VBMS Entries 7/22/2010 and 7/26/2010.

*July 2015 third party correspondence from the Veteran's representative stating that his bilateral knee disorder, bilateral shoulder disorder, and neck disorder are secondary to a fall caused by the Veteran's service-connected bilateral foot disability.

*Medical histories  of the disabilities stated in the September 2015 VA examination reports.

3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




